DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In the abstract, the word “comprises” is changed to – includes – to avoid legal phraseology problem.
Allowable Subject Matter
3.	Claims 1, 3-22 and 24 allowed.
4.	The closest relevant art is Arvelo et al (2016/0153595 A1) wherein Arvelo et al teach a taper coupler (1015 in Fig. 10C) for connecting fluid flow components comprising a port (720) extending from a portion of the fluid flow housing (1010) and defining a channel (722) for fluid to flow into or out of the fluid flow housing (1010); a fitting (730) extending between a fitting first end and a fitting second end thereof, the fitting first end (731) attachable to the port (720); and a diffuser (1015 in Fig. 10C) positionable within the channel (722) of the port (720), the diffuser (1015) comprising an inner surface and an outer surface, the inner surface defining an inner conical hollow region extending between an inner conical hollow region first end and an inner conical hollow region second end, the inner surface extending at a nonzero angle relative to the 
5.	Claims 1, 3-22 and 24 differ from the disclosure of Arvelo et al in that a port (30) comprising a lip or a ledge (36) formed within the channel (42) and a diffuser (50) positionable between the ledge (36) of the port (30) and the fitting first end, as shown in Applicant’s Figure 10A, paragraph 0050).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 14, 2021